Name: Commission Regulation (EC) No 1033/2001 of 29 May 2001 reducing, for the 2001/02 marketing year, the amount of aid for lemons delivered for processing following an overrun of the processing threshold in certain Member States
 Type: Regulation
 Subject Matter: cooperation policy;  production;  economic policy;  agri-foodstuffs;  plant product;  Europe
 Date Published: nan

 Avis juridique important|32001R1033Commission Regulation (EC) No 1033/2001 of 29 May 2001 reducing, for the 2001/02 marketing year, the amount of aid for lemons delivered for processing following an overrun of the processing threshold in certain Member States Official Journal L 144 , 30/05/2001 P. 0019 - 0020Commission Regulation (EC) No 1033/2001of 29 May 2001reducing, for the 2001/02 marketing year, the amount of aid for lemons delivered for processing following an overrun of the processing threshold in certain Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits(1), as last amended by Regulation (EC) No 2699/2000(2), and in particular Article 6 thereof,Whereas:(1) Article 5(1) of Regulation (EC) No 2202/96 establishes a Community processing threshold for lemons, distributed among the Member States in accordance with Annex II thereto. Article 5(2) of that Regulation lays down that, when there is an overrun of this threshold, the aid fixed in Annex I thereto shall be reduced in each Member State in which the threshold has been overrun. Overrunning of the processing threshold is assessed on the basis of the average of the quantities processed under the aid scheme during the three marketing years preceding the marketing year in question, or during an equivalent period.(2) The Member States, in accordance with Article 22(1)(b) of Commission Regulation (EC) No 1169/97 of 26 June 1997 laying down detailed rules for the application of Council Regulation (EC) No 2202/6 introducing a Community aid scheme for producers of certain citrus fruits(3), as last amended by Regulation (EC) No 2729/1999(4), have communicated the quantities of lemons processed under the aid scheme. Based on this information, a processing threshold overrun of 37671 tonnes has been established. Within that overrun, an overrun of the threshold for Italy has been established. The amounts of aid for lemons laid down in Annex I to Regulation (EC) No 2202/96 for the 2001/02 marketing year must therefore be reduced by 12,17 % in Italy.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 2001/02 marketing year, in accordance with Regulation (EC) No 2202/96, the amounts of aid for lemons delivered for processing shall be amended as follows:>TABLE>Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 49.(2) OJ L 311, 12.12.2000, p. 9.(3) OJ L 169, 27.6.1997, p. 15.(4) OJ L 328, 22.12.1999, p. 35.